Name: Commission Regulation (EC) No 2746/94 of 10 November 1994 amending Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity
 Date Published: nan

 No L 290/6 Official Journal of the European Communities 11 . 11 . 94 COMMISSION REGULATION (EC) No 2746/94 of 10 November 1994 amending Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1 866/94 (2), and in particular Articles 9 (2), 1 2 (6) and 13 (6) thereof and the corresponding provisions of the other Regulations establishing a common organization of the market in respect of agricultural products, Whereas the system of certificates has also been intro ­ duced for other agricultural products by Regulations which are not mentioned in Article 1 of Commission Regulation (EEC) No 3719/88 (3), as last amended by Regulation (EC) No 3519/93 (4) ; whereas certain Regula ­ tions mentioned in Article 1 of that Regulation have been repealed and replaced by other Regulations ; whereas, therefore, the list of Regulations mentioned in Article 1 of Regulation (EEC) No 3719/88 should be brought up to date ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant Man ­ agement Committees,  Article 19 of Regulation No 136/66/EEC (oils and fats),  Article 4a of Regulation No 142/67/EEC (rape and sunflower seed),  Article 13 of Regulation (EEC) No 804/68 (milk and milk products),  Article 15 of Regulation (EEC) No 805/68 and Article 5a of Regulation (EEC) No 885/68 (beef and veal),  Article 4 of Regulation (EEC) No 2358/71 (seeds),  Article 9 of Regulation (EEC) No 1766/92 (cereals),  Article 14 of Regulation (EEC) No 2759/75 and Article 6 of Regulation (EEC) No 2768/75 (pigmeat),  Article 8a of Regulation (EEC) No 2771 /75 and Article 6 of Regulation (EEC) No 2774/75 (eggs),  Article 8a of Regulation (EEC) No 2777/75 and Article 6 of Regulation (EEC) No 2779/75 (poultrymeat),  Article 10 of Regulation (EEC) No 1418/76 (rice),  Article 15 of Regulation (EEC) No 3013/89 (sheepmeat and goatmeat),  Article 6 of Regulation (EC) No 1222/94 (agricul ­ tural products exported in the form of goods not covered by Annex II to the Treaty),  Article 13 of Regulation (EEC) No 1785/81 (sugar and isoglucose),  Articles 14 and 15 of Regulation (EEC) No 426/86 (products processed from fruit and vegetables),  Article 52 of Regulation (EEC) No 822/87 (wine),  Article 22b of Regulation (EEC) No 1035/72 (fruit and vegetables),  Article 17 of Regulation (EEC) No 404/93 (bananas).' HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 3719/88 is hereby replaced by the following : 'Article 1 Subject to certain exceptions laid down in Commu ­ nity rules specific to certain products, this Regulation lays down common rules for implementing the system of import and export licences and advance ­ fixing certificates (hereinafter referred to as "licences" and "certificates") established by or provided for in : Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. (&gt;) OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 197, 30 . 7 . 1994, p. 1 . (3) OJ No L 331 , 2. 12. 1988, p. 1 . (4) OJ No L 320, 22. 12. 1993, p. 16. 11 . 11 . 94 Official Journal of the European Communities No L 290/7 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 1994. For the Commission Rene STEICHEN Member of the Commission